Title: To Benjamin Franklin from Tench Coxe, 4 June 1782
From: Coxe, Tench
To: Franklin, Benjamin


Sir
Philadelphia June 4th. 1782
I take the liberty of troubling your Excellency with information of an accident which lately happened to some Bills of Exchange drawn by the Commissioner for the time being at the Court of Versailles.

The fourth Bills of four sets were delivered to a gentleman in Philada. to be taken to Borden Town in order to procure a continuation of the set as it was feared the others were lost. This gentleman has unluckily dropt them in our Streets & every proper Step has been made use of to regain them. Under these Circumstances your Excellency will excuse the freedom I take in writing to you to apprize you of the accident— The Bills are as follow—
4th. of one set of Bills N.539. 12 drs. 26th. Feb. 82 to Wm DeHart mark KL


Do
of 1
do.
N. 11. 30 drs. 5th April. 82 to Mary Henry mark PK—


Do
of 1
do.
. 94. 300 drs. 12th Sepr. 81 to Jno Stevens senr. mark YW


Do
of 1
do.
. 23. 300 drs. 8th. Jany. 82 to Peter Schenck mark ..do.


The two last were drawn by Mr. Hopkinson for interest & the two first by Mr. Hillegas for the same. All countersigned by Mr. Borden— N.94 was endorsed to Messrs. Nesbitt & Co mentioning I think in the endorsement for Account of Mr. James Abercrombie & the other three vizt. N.539 N.11 & N.23 were endorsed to Messrs Sigourney Ingraham & Bromfield Merchts. of Amsterdam— purporting I think to be for value in account with Me—
As these are all fourth Bills I have determined that they shall not be forwarded from hence by Me, so that if they should be presented to your Excellency for payment, I ask the favor of their being refused payment and the proper Steps taken— Unless it should be thought proper on detection of the Bills to pay the Money to the respectable houses in whose favor the genuine endorsements (under the hand of the payees) are.
I have the honor to be with very great Respect yr. Excellency’s mo. obedient & mo. humble Servt.
Tench Coxe
His Excelly. Benj. Franklin Esqr.
 
Addressed: His Excellency / Benjamin Franklin Esqr. / Minister Penipotentiary / of the United States of Ameri / ca— / Paris / via Baltimore
Notation by William Temple Franklin: No 94—for 300 Drs. was accepd the 2d May 82—presented by Mr Chaumont
3d: No 23, accepd the 24 Augt 82. being regularly indorsed to Sigourney, Ingraham & Bromfield & presented by them, thro Messrs. Mallet le Royer—
The 3d of No 11. in the same Case.
The 3d. of No 539. Do.
